                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.                   §
                                                 §
                       Plaintiffs,               §
v.                                               §      CIVIL ACTION NO. 4:20-CV-00672
                                                 §
HARRIS COUNTY DEPARTMENT                         §
OF EDUCATION,                                    §
                                                 §
                       Defendant.                §

                  JOINT PROPOSED ORDER FOR NEW SCHEDULING ORDER
                            AND SUBSTITUTION OF COUNSEL

        The parties have conferred and are in agreement as to the following dates and substitution

of counsel. Accordingly, it is ORDERED that the Scheduling Order be amended as follows:

                Amended Complaint:                                         March 31, 2021

                Defendant’s Response to Amended Complaint and
                Response as to filing an Amended Motion for
                Summary Judgment:                                          April 15, 2021

                If no Amended Motion for Summary Judgment is to be filed,
                Plaintiff’s Response to Motion for Summary Judgment:    April 30, 2021

                Amended Motion for Summary Judgment:                       May 15, 2021

                Discovery Deadline for Plaintiffs:                         June 1, 2021

                Discovery Deadline for Defendant:                          July 1, 2021

                Joint Pretrial Order:                                      October 8, 2021

                Docket Call:                                               November 12, 2021

It is further

                ORDERED that Brandon Duke and Rachael Thompson of the firm Winston &

Strawn LLP and L. Kym Davis Rogers and Kathryn Hogan of Disability Rights Texas are hereby

substituted as counsel of record for Plaintiffs in place of Yvonnilda G. Muńiz. All responses,
notices, and correspondence directed to Plaintiffs Ethlokia Plumber, ex. rel. K.W. shall be served

through their counsel of record as follows:



                      Brandon W Duke
                      S.D. Adm. No. 2857734
                      State Bar No. 24094476
                      bduke@winston.com
                      Rachael E. Thompson
                      S.D. Adm. No. 3640278
                      State Bar No. 24117139
                      rthompson@winston.com
                      Winston & Strawn, LLP
                      800 Capitol St., Suite 2400
                      Houston, Texas 77002
                      Phone 713.651.2600
                      Fax 713.651.2700

                      L. Kym Davis Rogers
                      S.D. Adm. No. 3640648
                      State Bar No. 00796442
                      krogers@disabilityrightstx.org
                      Kathryn Hogan
                      (pending application for admission to the Southern District of Texas)
                      State Bar No. 24091702
                      khogan@disabilityrightstx.org
                      Disability Rights Texas
                      1420 W. Mockingbird Lane, Suite 450
                      Dallas, Texas 75247
                      Phone 214.845.4045
                      Fax 214.630.3472


       SIGNED this ____ day of _________, 2021.
                                                    _______________________________
                                                    JUDGE ANDREW S. HANEN
